J-A20020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LARS MATTHEW RINDAHL                       :
                                               :
                       Appellant               :   No. 378 WDA 2021

              Appeal from the PCRA Order Entered March 4, 2021
      In the Court of Common Pleas of Clarion County Criminal Division at
                        No(s): CP-16-CR-0000093-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED: JANUARY 31, 2022

        Appellant, Lars Matthew Rindahl, appeals from the order dismissing his

timely petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546. After careful review, we reverse the order and remand

for a new trial.

        The Commonwealth provided a comprehensive summary of the facts

that led to Appellant’s underlying conviction for rape,1 involuntary deviate

sexual intercourse,2 statutory sexual assault,3 and indecent assault,4 as

follows:

____________________________________________


1   18 Pa.C.S. § 3121(c) (rape of a child).

2   18 Pa.C.S. § 3123(b) (involuntary deviate sexual intercourse with a child).

3   18 Pa.C.S. § 3122.1 (11 or more years older than the complainant).

4   18 Pa.C.S. § 3126(a)(7) (victim less than 13 years of age).
J-A20020-21


     In 2013[,] Appellant was dating a woman named Cheyenne
     Hetrick. The victim, S.M.[,] is Ms. Hetrick’s younger sister. Prior
     to December of 2013[,] Appellant and S.M. had a good
     relationship which was described as being “like siblings” and
     “normal boyfriend[,] little sister.” [N.T.,] 8/30/2018[,] at 29[,]
     65. In December of 2013[,] Ms. Hetrick and Appellant picked up
     S.M. from her father’s house. Id. at 26, 66[,] 120. S.M. testified
     that while at her father’s house[,] Appellant “was massaging our
     feet at that time, and he like - after he was done massaging our
     feet, he like slip[ped] his hand up to my butt. And I kept like
     trying to put it back on my ankle.” Id. at 26-27. After leaving
     S.M.’s father’s home[,] the three went to Wal-Mart to get movies
     and food and then traveled to the home shared by Ms. Hetrick and
     Appellant in Lickingville, PA. Id. at 27-28, 66[,] 120. At some
     point a woman named Taryn call[ed] and sp[oke] to Ms. Hetrick.
     Id. at 30, 67[,] 120-[]21. At this point[,] the version of events
     differs significantly between S.M. and Ms. Hetrick’s version[,] and
     Appellant’s.

     S.M. testified that her sister received a phone call from Taryn after
     the three of them had watched several movies[,] including Polar
     Express and Wrong Turn 5. Ms. Hetrick and Appellant had gone
     to their bedroom at that time. Id[.] at 29-30. S.M. and Ms.
     Hetrick both testif[ied] that S.M. did not accompany Ms. Hetrick
     to go and see Taryn. Id. 30[,] 67-68. Ms. Hetrick testified that
     she was gone anywhere from 45 minutes to a couple of hours[,]
     although she did not have a specific recollection of how long she
     was gone. Id. at 68. S.M. testified that about 30 minutes after
     her sister [left]…[,] Appellant came out of his room. Id. at 31.
     He began to massage her feet and was traveling up her leg
     farther. Id. She did not remember how far his hand went
     “massaging-wise[,]” but [she did] recall him saying[,] “[t]his can
     go the easy way or the hard way.” Id. S.M. testified that he then
     “put his fist between my shoulder blades, and he put his arm
     under my waist and lifted me up and ripped my shorts off” and
     then “raped me in the butt.” Id. She d[id] not recall[] whether
     he ejaculated, how long it lasted, or if he said anything else. Id.
     at 32-33. She testified that she never verbally protested because
     she was “kind of afraid.” Id. at 33. She testified that after she
     was raped[,] Appellant went into his room and returned with a
     pair of her “sister’s leggings” and gave them to her[,] which she
     put on. Id. at 32. When Ms. Hetrick returned home[,] she
     testified that she noticed that S.M. was wearing a pair of her black
     leggings with a red top. Id. at 68[,] 79.


                                     -2-
J-A20020-21


     Appellant’s version of events is quite different. He testified that
     after Taryn called Ms. Hetrick[, Taryn] came to their house. Id.
     at 120. He testified that[,] while there[,] Ms. Hetrick, S.M.[,] and
     Taryn were having “girl talk” while he stayed “mostly in the
     bedroom.” Id. at 120-[]21. He testified at one point[,] they
     ordered wings from a local restaurant[,] and Ms. Hetrick and
     Taryn went to pick them up. Id. at 121. He [stated] that they
     were gone for 10-15 minutes “at the most[,]” during which time
     he remained in his bedroom separated from S.M. Id. 122-[]23.
     He did not testify to any other time that evening [when] Ms.
     Hetrick would have left. Id. 123-[]24. He testified that he went
     to sleep and never went back into the living room. Id. at 124.
     He denied that he ever raped or sexually assaulted S.M. in any
     way.

     S.M. testified that she did not disclose to her sister what happened
     when she returned home or the next morning because “[]he was
     in the room right next to us[,” and because Appellant “]made her
     happy.” Id. at 33. A few months [later, S.M.] told a teenager
     named Ashley that Appellant had touched her. Id. [at] 34. She
     did not provide the full detail[s] or her allegation that Appellant
     had raped her…. Id. [at] 34-35. This information eventually
     made its way back to her mother[,] who questioned her about it.
     Id. at 34-35[,] 92-93. S.M. and her mother both testified that
     she was sobbing when questioned and[,] when asked if anything
     else happened[,] she replied “no.” Id.

     By mid-2014[,] Appellant and Ms. Hetrick had broken up, and it
     was undisputed that Appellant and S.M. had no contact with each
     other beyond that point. S.M. testified that the first person she
     told that Appellant raped her was her friend[,] Tytus Hartzell. Id.
     at 35. [Hartzell] testified that he was told by S.M. that she was
     raped by her sister’s ex-boyfriend[,] [Appellant,] at their house.
     Id. at 82. Based on his timeframe of when he was told[,] it was
     likely in 2015.

     S.M.’s disclosure eventually reached the authorities following an
     October 2016 admission to the “psych ward” after “the doctor kept
     asking [S.M.] questions, and at that point, [she] just kind of broke
     down and told him.” Id. at 35. After her discharge from the
     hospital[, S.M.] flew to Florida to live with her mother. S.M.’s
     mother had been alerted by law enforcement prior to S.M.’s arrival
     that something had happened between Appellant and her. Id. at
     94. Upon returning to Florida her mother questioned her again


                                    -3-
J-A20020-21


       and “[t]hat’s when she broke down again and said [Appellant]
       raped me, Mom.” Id.

       After December of 2013[,] S.M., Ms. Hetrick[,] and her mother all
       testified that S.M. had changed. Ms. Hetrick testified that after
       December 2013[,] S.M. was “really angry[,”] “didn’t want to be
       anywhere near [Appellant,]” and “the whole thing changed.” Id.
       at 69. S.M.’s mother testified that S.M. was “angry all the time,”
       she wouldn’t cuddle anymore, she would be startled if anyone was
       behind her, and she was “shut down.”

Commonwealth’s Brief at 1-6 (footnote omitted).

       As further noted by Appellant, he was the only defense witness called to

testify at his trial, and S.M.’s claims were not directly corroborated by any

eyewitnesses.5 Appellant’s Brief at 12-13. Nevertheless, a jury convicted him

of the above-mentioned offenses following a trial that began on August 30,

2018. On October 3, 2018, the trial court sentenced Appellant to 20-40 years’

incarceration for rape, a concurrent term of 2-4 years’ incarceration for

statutory sexual assault, and to no further penalty at the remaining counts.

The trial court denied Appellant’s timely-filed post-sentence motion on

October 16, 2018. Appellant did not file a direct appeal.



____________________________________________


5  That is, consistent with S.M.’s testimony, there were no other persons
present who observed the rape apart from Appellant and S.M., and thus there
was no direct corroboration of the sexual assault. However, Ms. Hetrick,
S.M.’s mother, and Hartzell each testified to some extent in a manner that
tended to boost S.M.’s credibility in light of her delayed reporting of the
assault. For instance, Ms. Hetrick’s testimony largely corroborated S.M.’s
version of events on the evening of the rape, but for the specific criminal acts
alleged, which Ms. Hetrick did not witness. Furthermore, Ms. Hetrick and
S.M.’s mother testified to an abrupt change in S.M.’s demeanor around the
time of the alleged rape, consistent with S.M.’s own testimony. Additionally,
Hartzell testified to an earlier disclosure by S.M.

                                           -4-
J-A20020-21



       On October 25, 2018, Appellant filed a pro se PCRA petition, at which

time his trial attorney, Eric Spessard, Esq., simultaneously filed a motion to

withdraw as counsel.        On November 5, 2018, the court granted counsel’s

motion to withdraw, and denied Appellant’s pro se PCRA petition, as his

judgment of sentence had not yet become final when the petition was filed.6

       On November 12, 2019, Appellant filed the timely, counseled PCRA

petition (“Petition”) currently under review, wherein he alleged multiple claims

that his trial attorney provided ineffective assistance of counsel (“IAC”). A

PCRA hearing was held on July 16, 2020, where Appellant called Attorney

Spessard and four potential character witnesses to the stand. Additionally, a

stipulation was entered into evidence that six additional witnesses would have

given similar testimony to that of the four testifying character witnesses.

       On November 18, 2020, the PCRA court entered an order and opinion

denying the Petition.       Appellant filed a motion to reconsider, which was

untimely granted by the PCRA court on December 29, 2020. Anticipating a

problem due to the PCRA court’s delay in responding to his motion to

reconsider, Appellant filed a notice of appeal on December 15, 2020, which

was docketed at 1344 WDA 2020. Ultimately, during that appeal, the trial

court informed this Court that it had failed to timely grant Appellant’s motion

for reconsideration due to COVID-19-related staffing issues. Consequently,

____________________________________________


6 Appellant’s judgment of sentence became final 30 days after his post-
sentence motion was denied on October 16, 2018. Thus, Appellant’s judgment
of sentence became final on November 15, 2018.

                                           -5-
J-A20020-21



we remanded for the PCRA court to enter a new order following

reconsideration of its denial of the Petition, and we also relinquished our

jurisdiction. See Order Granting Appellant’s Application for Remand, 1/29/21,

at 1.

        On remand, the PCRA court entered an order and opinion on March 4,

2021, again denying the Petition. Appellant filed a timely notice of appeal

from that order on March 22, 2021. He then filed a timely, court-ordered

Pa.R.A.P. 1925(b) statement, and the PCRA court issued a Rule 1925(a)

statement on April 6, 2021. In its Rule 1925(a) statement, the PCRA court

indicated that its previous opinions, filed on November 18, 2020 and March 4,

2021, adequately set forth its reasons for denying the Petition.

        Appellant now presents the following questions for our review:

        1.     This sexual assault case was a credibility battle between
               [Appellant] and his accuser. [Appellant’s] trial counsel
               provided ineffective assistance because he failed to offer
               good character evidence from several family members and
               a pastor.   Indeed, this issue is directly controlled by
               Commonwealth v. Weiss[, 606 A.2d 439 (Pa. 1992)]. Did
               the PCRA court err when it dismissed [Appellant’s] petition?

        [2].   As [Appellant’s] trial counsel conceded, trial counsel
               provided ineffective assistance because he failed to
               effectively impeach the accuser with her prior inconsistent
               statements. Did the PCRA court err when it dismissed
               [Appellant’s] PCRA petition?

Appellant’s Brief at 4.

        We review an order dismissing a PCRA petition

        in the light most favorable to the prevailing party at the PCRA
        level. This review is limited to the findings of the PCRA court and
        the evidence of record. We will not disturb a PCRA court’s ruling

                                       -6-
J-A20020-21


      if it is supported by evidence of record and is free of legal error.
      This Court may affirm a PCRA court’s decision on any grounds if
      the record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (internal

citations omitted).

      Both questions presented for our review are IAC claims, which we review

under the following general standards:

      To prevail on a claim of ineffective assistance of counsel, a
      petitioner must overcome the presumption that counsel is
      effective by establishing all of the following three elements: (1)
      the underlying legal claim has arguable merit; (2) counsel had no
      reasonable basis for his or her action or inaction; and (3) the
      petitioner suffered prejudice because of counsel’s ineffectiveness.
      With regard to the second, reasonable basis prong, we do not
      question whether there were other more logical courses of action
      which counsel could have pursued; rather, we must examine
      whether counsel’s decisions had any reasonable basis. We will
      conclude that counsel’s chosen strategy lacked a reasonable basis
      only if [the a]ppellant proves that an alternative not chosen
      offered a potential for success substantially greater than the
      course actually pursued. To establish the third, prejudice prong,
      the petitioner must show that there is a reasonable probability
      that the outcome of the proceedings would have been different
      but for counsel’s ineffectiveness. We stress that boilerplate
      allegations and bald assertions of no reasonable basis and/or
      ensuing prejudice cannot satisfy a petitioner’s burden to prove
      that counsel was ineffective.

Commonwealth v. Chmiel, 30 A.3d 1111, 1127–28 (Pa. 2011) (cleaned up).

      In his first issue, Appellant argues that Attorney Spessard provided IAC

by failing “to offer good character evidence from several family members and

a pastor who were willing and able to provide it[,]” especially because the

                                     -7-
J-A20020-21



conflict between Appellant’s and S.M.’s credibility was of paramount

importance to the jury’s verdict.     Appellant’s Brief at 19-20.     Appellant

maintains that this case is “directly controlled” by our Supreme Court’s

decision in Weiss, and that he is entitled to a new trial on that basis. Our

      Supreme Court has determined that the failure to call character
      witnesses does not constitute per se ineffectiveness.          It is
      axiomatic that when a PCRA petitioner claims counsel was
      ineffective for failing to call a witness, he or she must establish
      (1) the witness existed; (2) the witness was available to testify
      for the defense; (3) counsel knew of, or should have known of,
      the existence of the witness; (4) the witness was willing to testify
      for the defense; and (5) the absence of the testimony of the
      witness was so prejudicial as to have denied the defendant a fair
      trial.

Commonwealth v. Goodmond, 190 A.3d 1197, 1202 (Pa. Super. 2018)

(cleaned up).

      Here, the PCRA court determined that Appellant “satisfied the first four

prongs of the ineffectiveness test for failure to call witnesses” under

Goodmond, supra. PCRA Court Opinion, 11/18/20, at 11 (“PCO1”). Indeed,

as recounted by Appellant,

      ten character witnesses attended the PCRA hearing. Four testified
      in open court. The six remaining witnesses testified by stipulation.
      Two additional witnesses who lived out of state could not attend
      the hearing, but did co-author a letter confirming [Appellant’s]
      reputation. That letter, prepared by [Appellant’s] maternal aunts,
      was submitted into evidence as Exhibit E-5. Thus, the defense
      proffered a total of twelve character witnesses, including eleven
      separate family members.

Appellant’s Brief at 26-27. Furthermore, as found by the PCRA court, each of

the four testifying witnesses indicated that “they were never asked to testify



                                     -8-
J-A20020-21



[at trial], but they would have been available and done so” had they been

asked by Attorney Spessard. PCO1 at 11. Thus, the only issue that remained

for the PCRA court’s consideration under Goodmond, supra, was whether

the absence of the proposed reputation testimony denied Appellant a fair

trial.7

          The PCRA court concluded that Appellant was not denied a fair trial, as

he “cannot establish prejudice because the proposed testimony does not

constitute proper character evidence.” Id. In this regard, the court reasoned

that:
          The proposed testimony of [Appellant]’s relatives is not admissible
          character evidence because they described only their own
          experiences and opinions, the opinions of other family members,
          and what a handful of non-family members had told them. They
          only described [Appellant]’s reputation in the “community” of their
          extended family.

Id. at 16-17.

          Although the witnesses could speak to Appellant’s reputation for certain

character traits8 within his extended family or church congregation, the PCRA
____________________________________________


7 See also Commonwealth’s Brief at 11 (stating “it cannot be contested that
the first 4 elements have been met”).

8 The Commonwealth argued before the PCRA court and continues to maintain
that Appellant’s proposed character testimony is inadmissible on the basis that
Appellant’s reputation for peacefulness and non-violence were not pertinent
to any issue at trial because “it did not need to prove that [Appellant] was
violent or used force to commit the criminal acts.” Id. at 18. Even though
none of the elements of the charges at trial required proof of a violent act, the
PCRA court rejected the Commonwealth’s argument because there “was
evidence of violence” used to accomplish the criminal acts as established by
S.M.’s testimony. Id. at 19. Thus, the court concluded that “appropriate
(Footnote Continued Next Page)


                                           -9-
J-A20020-21



court determined that none of the proposed witnesses could speak to

Appellant’s “general reputation in any of the communities in locations where

he has lived[,]” noting Attorney Spessard’s testimony that Appellant “lived in

many different places” and “had bounced around frequently.”           Id. at 17.

Consequently, the PCRA court found that Attorney Spessard was not

ineffective for failing to call these witnesses because he had “made a proper

inquiry of” Appellant, from which he concluded that there was no “admissible

character evidence” to offer on Appellant’s behalf at trial.      Id. (emphasis

added).

       In its opinion rejecting Appellant’s motion for reconsideration, the PCRA

court expounded on its reasoning, indicating that it was relying on a

combination of the law and facts of this case in determining that “the extended

family[,] … church congregation[,] and friends the witnesses described do not

constitute a ‘community’ pursuant to Pa.R.E. 404(a) and 405(a).” PCRA Court

Opinion, 3/3/21, at 4 (“PCO2”).           The court denied having ruled “that an

extended family or a church congregation can never be a ‘community.’” Id.

Instead, the court indicated that it was following precedent that established

____________________________________________


testimony of a general reputation for peacefulness and non[-]violence would
have been competent evidence.” Id. We agree with the PCRA court. The
Commonwealth’s only direct evidence of the criminal acts in question
stemmed from S.M.’s testimony, which unambiguously involved the allegation
that Appellant anally raped her by use of at least some force. Thus,
Appellant’s reputation for non-violence/peacefulness was directly related to
the credibility of the Commonwealth’s most critical evidence at trial, even
though the Commonwealth was not specifically required to prove an act of
violence to secure a conviction.

                                          - 10 -
J-A20020-21



that a ‘community,’ for purposes of admitting reputation evidence, must be

“more than a few individuals.”    Id.   Upon review of the record, the court

determined that each of the witnesses’ purported community reputation

evidence had only instead conveyed evidence of Appellant’s reputation among

a few individuals.   Id. at 5. Additionally, the PCRA court determined that

significant portions of the witnesses’ testimony was inadmissible as

community reputation evidence because the reputation was meant to be

inferred from specific acts, that is, from Appellant’s prior good conduct in the

community. Id. at 5-7.

      Appellant argues the PCRA court erred in determining that the witnesses

failed to present proper character reputation evidence. Regarding the court’s

finding that Appellant’s witnesses only testified as to his reputation for

peacefulness and non-violence among a few individuals, Appellant retorts:
      This finding is flat wrong. At the PCRA hearing, [Appellant] did
      not simply offer the “personal opinion of a few people” about
      [Appellant]. On the contrary, [Appellant] offered ten witnesses
      who testified that [Appellant] had a reputation in the community
      for being peaceable and non[-]violent.

Appellant’s Brief at 46.

      Appellant further avers that, “[a]ccording to the evidence of record, the

communities that hold [Appellant] in high regard consist not only of the twelve

people who specifically vouched for [his] good reputation in this case, but also

[Appellant’s] larger communities of extended family and church members.”

Id. at 47-48. He continues:
      To offer some specific examples, Daniel Larkin testified that
      among the “community of extended family” members, [Appellant]

                                     - 11 -
J-A20020-21


         has a “reputation for being, in fact, a non[-]violent, peaceable
         person.”     Erika Rindahl testified that within their shared
         community of extended family, [Appellant] has a “reputation in
         [that] community as being non[-]violent.” And Nancy Larkin
         testified by stipulation that [Appellant] “did not have a reputation
         in the community” for being violent. This testimony constituted
         proper character evidence under Pa.R.E[]. 803(21), which allows
         the accused in a criminal case to offer evidence of his “reputation
         … in the community concerning [his] character.”

         In its opinion, the PCRA court also repeatedly emphasized that
         just “a few” or “even a handful” of people cannot comprise a
         community. Assuming for argument’s sake that this statement is
         true, so what.      According to the evidence of record, the
         communities that hold [Appellant] in high regard consist not only
         of the twelve people who specifically vouched for [his] good
         reputation in this case, but also [Appellant’s] larger communities
         of extended family and church members. While unnecessary, to
         offer an example of a specific number of community members,
         one of [Appellant’s] character witnesses – his grandfather[,]
         Daniel Larkin – testified that the extended family community he
         shares with [Appellant] includes Mr. Larkin’s daughters,
         grandchildren, and great grandchildren.         Mr. Larkin further
         explained that all told[,] he has eighty-one (81) children,
         grandchildren, and great grandchildren. Eighty-one people is a
         lot more than a “few” or “a handful.”

Id. at 46-48 (footnotes omitted).

         Appellant also relies heavily on Weiss, which he asserts is directly on

point.     In Weiss, the defendant was granted a new trial based on his

attorney’s failure to call character witnesses. Weiss, 606 A.2d at 441. In

that case, Weiss and his wife had separated. Id. Their daughter, the victim,

occasionally stayed with Weiss. Id. Weiss’s daughter testified at his trial that

Weiss sexually assaulted her on one of those occasions.          Id.   She further

asserted that Weiss pointed a gun at her when she screamed. Id. A few days

later, after the victim had returned to her mother’s home, the mother



                                        - 12 -
J-A20020-21



discovered a cut near her vagina. Id. A physician testified that the cut was

consistent with the daughter’s assertion that, while assaulting her, Weiss had

“cut her vaginal area with a plastic knife.” Id. The victim also had a torn

hymen, which was “consistent with physical penetration, but not necessarily

limited to physical penetration.” Id. Furthermore,
      [t]he defense’s case consisted principally of the testimony of
      [Weiss], who vehemently denied the accusations, [Weiss]’s two
      roommates who corroborated [his] testimony, and two children of
      one of [Weiss]’s roommates who testified that they had
      occasionally seen [Weiss] and the victim in bed together. One
      child testified that on either November 15 or 16, 1985, she and
      the victim had gone to sleep on the sofa bed, but when she awoke
      the next morning[,] the victim was in [Weiss]’s bed. She could
      not recall whether [Weiss] was at home at the time. [Weiss]’s
      father testified to a recantation by the victim. No character
      witnesses were called on [Weiss’s] behalf….

Id.

      Following his conviction, Weiss claimed on appeal that his trial counsel

was ineffective for failing to call character witnesses.    At a post-verdict

hearing, he
      offered the testimony of several character witnesses in support of
      his claim that trial counsel was ineffective for failing to present
      evidence of [his] good character, and failing to present evidence
      of [his] wife’s bad character. In addition to [Weiss]’s employer
      and co-worker, these witnesses included numerous friends and
      relatives. Notably, [Weiss’s] wife’s parents and brother testified
      to [Weiss]’s good character reputation and his wife’s lack thereof.
      All of the witnesses testified that they would have been willing to
      testify at trial on [Weiss]’s behalf had they been asked by [his
      trial] attorney.

Id. at 442.




                                    - 13 -
J-A20020-21



      Weiss’s trial attorney interviewed some, but not all, of the character

witnesses whom Weiss had proposed, and he “did not contact any witnesses

until the day before trial.” Id. at 443. Weiss’s trial attorney did not contact

any of Weiss’s family members for character evidence because he believed

such evidence to be worthless, which ultimately “precluded him from

assessing their credibility.” Id.

      In reviewing the claim of the attorney’s ineffectiveness, the Weiss Court

first determined that there was arguable merit to the assertion because:
      In a case such as this, where there are only two direct witnesses
      involved, credibility of the witnesses is of paramount importance,
      and character evidence is critical to the jury’s determination of
      credibility. Evidence of good character is substantive, not mere
      makeweight evidence, and may, in and of itself, create a
      reasonable doubt of guilt and, thus, require a verdict of not guilty.

Id. at 442.

      Next, addressing counsel’s reasoning for failing to call character

witnesses on Weiss’s behalf, the Court determined that his decision “was not

a tactical one made after weighing all of the alternatives, but was based on

the fact that he had failed to interview and prepare potential character

witnesses, and consult with his client thereto.” Id. at 443. Furthermore, as

to the family members who were willing and able to offer character evidence,

the Weiss Court held that, “[a]lthough familial character witnesses generally

lack the credibility of unbiased non-familial witnesses, an attitude that they

are per se worthless[] is sufficient evidence of counsel’s incompetency.” Id.




                                     - 14 -
J-A20020-21



Consequently, the Court found “no reasonable basis to support trial counsel’s

decision not to call any character witnesses.” Id.

      Turning   to   the   prejudice    element   of   the   test   for   counsel’s

ineffectiveness, the Weiss Court reasoned as follows:
      Counsel’s stated strategy was not to contest the physical findings
      of sexual abuse, but to focus on the fact that it may have been
      [Weiss]’s wife, not [Weiss,] who “set the whole thing up.” It would
      have been entirely consistent as well as highly beneficial, in light
      of this strategy, to present character witnesses, who not only
      would vouch for [Weiss]’s good character, but would have
      impeached his wife’s character at the same time.

      Whereas the defense did not attempt to refute the physical
      findings, the evidence regarding the perpetrator boiled down to
      [Weiss]’s word against the word of his wife and daughter. The
      only issue then, was whether [Weiss] or someone else was
      responsible for what happened.        Considering there was no
      overwhelming evidence of guilt in this case, credibility of the
      witnesses was of paramount importance, and counsel’s error not
      to employ character witnesses, familial or otherwise, undermined
      [Weiss]’s chances of instilling reasonable doubt in the minds of
      the jury and resulted in prejudice to appellant.

Id. (citation and footnote omitted).

      Here, the Commonwealth agrees with the PCRA court that Appellant

ostensibly failed to proffer admissible reputation evidence, arguing that “[a]ll

of the character testimony, both in court and th[r]ough stipulation is … littered

with personal experience, specific instances of conduct, and personal opinion.

This type of testimony is antithetical to the requirements of proper character

evidence.” Commonwealth’s Brief at 23. Alternatively, even if Appellant’s

proposed character evidence were admissible, the Commonwealth contends

that Weiss does not create a “per se ineffectiveness test for failure to call



                                       - 15 -
J-A20020-21



familiar character witnesses as Appellant seems to suggest[.]” Id. at 24. The

Commonwealth argues that Weiss is distinguishable on factual grounds,

contending that the “character witnesses in this case lack the overwhelmingly

powerful nature of those in Weiss.” Id. at 27. The Commonwealth avers

that Appellant’s
      character witnesses were not testifying contrary to [what] one
      would expect, as in Weiss. Rather[,] they are proposed to testify
      as one would expect a family member to testify, that is in support
      of their loved one. Finally, none of the[] character witness …
      offered … would impugn the reputation of S.M., Ms. Hetrick, S.M.’s
      mother, or Tytus Hartzell[,] like the witnesses in Weiss would
      have done.

Id. at 28.   Thus, the Commonwealth maintains that Appellant was not so

prejudiced by the absence of the at-issue character evidence to warrant relief.

      We first address the admissibility of the at-issue evidence.       If the

proposed     witnesses’   character   reputation   evidence   were    ultimately

inadmissible at trial, Appellant could not have been prejudiced by Attorney

Spessard’s failure to call them to the stand. The PCRA court essentially found

that Appellant’s proposed witnesses did not offer community reputation

evidence at all, but instead only presented evidence of his reputation among

a few individuals in his family and their testimony as to specific instances

where he conformed to that reputation.

      Although character evidence is generally inadmissible “to prove that on

a particular occasion the person acted in accordance with the character or

trait[,]” Pa.R.E. 404(a)(1), Rule 404(a)(2)(A) provides the exception that “a

defendant may offer evidence of the defendant’s pertinent trait[.]”


                                      - 16 -
J-A20020-21



As this Court has stated:
      “It has long been the law in Pennsylvania that an individual on
      trial for an offense against the criminal law is permitted to
      introduce evidence of his good reputation in any respect which has
      ‘proper relation to the subject matter’ of the charge at issue.”
      Commonwealth v. Luther, 463 A.2d 1073, 1077 (Pa. Super.
      1983). Evidence of good character is to be regarded as evidence
      of substantive fact just as any other evidence tending to establish
      innocence and may be considered by the jury in connection with
      all the evidence presented in the case on the general issue of guilt
      or innocence. Id. Evidence of good character offered by a
      defendant in a criminal prosecution must be limited to his general
      reputation for the particular trait or traits of character involved in
      the commission of the crime charged. Id. In a case where the
      crime charged is one of violence, evidence of reputation for non-
      violent behavior is admissible. Id.

Commonwealth v. Harris, 785 A.2d 998, 1000 (Pa. Super. 2001) (citations

reformatted).

      Rule 405 governs the admissibility of character evidence.        Character

evidence may be proven through reputation evidence, see Pa.R.E. 405(a),

however, specific instances of conduct are generally “not admissible to prove

character or a trait of character.” Pa.R.E. 405(b). Furthermore, such evidence

must be relevant to the time-period surrounding the act in question, “and

must be established by testimony of witnesses as to the community opinion

of the individual in question, not through specific acts or mere rumor.”

Luther, 463 A.2d at 1077–78 (quoting Commonwealth v. Boone, 354 A.2d

898, 904 (Pa. 1975)).

      “Community” is not a term found in Rules 404 or 405, and it is not

otherwise defined in Pennsylvania’s Rules of Evidence.         Furthermore, the

limited, existing caselaw addressing the term does not set specific contours of

                                     - 17 -
J-A20020-21



what constitutes a ‘community’ for purposes of determining the admissibility

of reputation-of-character evidence. However, the parties and the PCRA court

all agree that a ‘community,’ for purposes of reputation-of-character evidence

is, at a minimum, composed of more than a few individuals. The PCRA court

determined that Appellant failed to present character witnesses capable of

testifying to his reputation in the community because they only spoke to his

reputation among a few individuals in his family and church communities, or

only spoke to their personal experiences with Appellant.         We agree with

Appellant that this conclusion is simply belied by the record.

      We first note that the PCRA court did not make any adverse credibility

ruling regarding the truthfulness of the PCRA hearing witnesses’ testimony.

The Commonwealth further stipulated to the content of the testimony of

several more potential family witnesses, each of whom intended to testify as

to Appellant’s reputation in the community of his extended family, consistent

with the testifying witnesses. Thus, the PCRA court’s factual conclusions that

these witnesses each failed to offer testimony as to Appellant’s reputation in

a sufficiently large community was not due to any defect in credibility. Rather,

each witness testified as to Appellant’s reputation in his extended family,

which the court determined to be too small for purposes of reputation

evidence.

      However, the fact that Appellant proffered no fewer than ten family

members willing to testify as to his reputation in his extended-family

community facially belies the notion that the at-issue community of

                                     - 18 -
J-A20020-21



Appellant’s extended family was not sufficiently large to sustain reputation

evidence.   Certainly, ten witnesses alone constitutes more than ‘a few

individuals.’ In any event, their testimony explicitly reflected knowledge of

Appellant’s reputation among more than merely a few individuals.

      For instance, Appellant first presented the testimony of Daniel Larkin,

his grandfather. See N.T., 7/16/20, at 88-100. Larkin, a missionary, testified

that he and his extended family had discussed Appellant’s charges. Id. at 91-

92. He indicated that Appellant had a reputation in that community as being

non-violent. Id. at 92. On cross-examination, Larkin indicated that he came

to this opinion about Appellant’s reputation for non-violence in part because

of Larkin’s direct interactions with Appellant, but also because “if anything

happens in that small community, everybody knows about it.”         Id. at 94.

When asked if that reputation was something the family discussed, Larkin

answered, “Yes, yes. Our family has – they would state whatever it was.” Id.

at 95. Elaborating, he stated that Appellant “always had the reputation of

being non[-]violent.” Id. On redirect, Larkin stated that this opinion not only

stemmed from his own personal dealings with Appellant, but from his

conversations with other members of the extended family who confirmed his

belief regarding Appellant’s reputation for non-violence. Id. at 99.

      Erika Rindahl, Appellant’s sister, testified that she grew up with

Appellant, and that, later as adults, they again lived together for about three

years. Id. at 101-02. She stated that their social circles overlapped, and so

she knew many of Appellant’s friends and girlfriends. Id. at 103. However,

                                    - 19 -
J-A20020-21



she testified primarily as to her knowledge of Appellant’s reputation in their

extended family. Id. at 104. She stated that they had a “large family” that

was “close[,]” and that it included not only her immediate family, but also

“grandparents, aunts, [and] uncles.”           Id.   She indicated that her family

members discussed Appellant’s charges and “were all very shocked” by them,

because Appellant had a reputation for being non-violent. Id. at 105-06.

       Reverend Chris Hill, a pastor at the Free Methodist Church in Oil City

where Appellant’s father had previously pastored, also testified. Id. at 110.

Reverend Hill stated that Appellant and Cheyenne Hetrick were members of

his congregation while they were dating. Id. at 111. In addition to knowing

Appellant as a parishioner, Reverend Hill and his wife also conducted individual

counseling with Appellant and Ms. Hetrick. Id. Reverend Hill testified that

Appellant’s reputation in Hill’s “church community” was one of non-violence

based on his interactions with members of that community. Id. at 112-13.

       The last witness to testify was Reverend Terrence Kelley, Appellant’s

stepfather. Id. at 118. Appellant was seven when Reverend Kelley began

raising him and his sister, Erika. Id. at 119. Reverend Kelley testified that

he was present during the previously referenced conversations about

Appellant’s reputation among his extended family. Id. at 121. After indicating

his personal opinion of Appellant’s character, see id. at 121-22,9 Kelley was
____________________________________________


9 The PCRA court did not expressly sustain the Commonwealth’s objection to
Reverend Kelley’s opinion based on his personal experience, but the court
clearly directed the witness to refrain from such testimony following the
Commonwealth’s objection. Id. at 122.

                                          - 20 -
J-A20020-21



specifically asked what Appellant’s reputation was in the “community of family

members….” Id. at 122. He answered that Appellant had a reputation for

being “non[-]violent.” Id. He was then asked whether the “foundation” of

that belief was “that other people shared [his] opinion” of that reputation for

non-violence. Id. Reverend Kelley answered in the affirmative. Id. at 123.

      During cross-examination, the Commonwealth asked Kelley whether his

testimony about Appellant’s reputation for non-violence was based on his

“personal experience … with him[.]” Id. at 127. Kelley answered that it was

based on his “personal and surrounding experience of [his] family and

community.” Id. Kelley elaborated that, other than the allegation for which

Appellant was tried, he had never heard of Appellant of being violent. Id.

When questioned further about his conversations “with people about

[Appellant’s] character and his reputation in the community,” Kelley

answered:
      It’s hard for me to define what you’re asking me. I mean, people
      didn’t just come to me and say, [Appellant] is really non[-]violent
      or anything like that. What they did was, they commented to me
      about how gentle and how easygoing he is, girlfriends wanted …
      to marry … him, you know, things like that. They loved him and
      had conversations, you know, with girls and things like that.
      That’s what I’m talking about in the community. No one has come
      to me and said, boy, he hit me or he did anything aggressively,
      abusively, or anything like that. I have not experienced that, and
      that’s what I mean as far as community. That’s from friends and
      neighbors, and I’m talking of violence, you know.

Id. at 128.

      During redirect examination, the following exchange occurred:




                                    - 21 -
J-A20020-21


      Q. Just to make sure I understand the foundation of your opinion,
      you spoke to other family members in anticipation of this hearing,
      and they also indicated that they believed he was non[-]violent?

      A. Yes, yes.

      Q. And the family that we’re describing in the community includes
      extended family, grandparents, things of that nature?

      A. That’s correct.

Id. at 129.

      Finally, the parties stipulated to the proposed testimony from several

other witnesses who would have testified “consistent with the witnesses” who

had testified in person. Id. at 130. The witnesses included Nancy Larkin,

who co-wrote a letter submitted into evidence that she wrote with her

husband, Daniel Larkin. Id.    Bjorn Larkin, Appellant’s brother, would have

testified consistent with Erika Rindahl’s testimony.    Id.   Bethany Kelley,

Appellant’s mother, would have testified consistent with Reverend Kelley’s

testimony. Id. at 131. Carmen Meade and Esther Vogan, Appellant’s aunts,

would have testified as to Appellant’s reputation for non-violence, consistent

with a letter admitted into evidence that they co-wrote with two additional

aunts. Id. Finally, Kelsey Kelley, Reverend Kelley’s biological daughter, would

have testified “consistent with the other witnesses about [Appellant’s]

reputation in the community of family members for being non[-]violent.” Id.

      This record does not support the PCRA court’s factual conclusion that

the reputation evidence concerned only the opinions of a few individuals about

the relevant character trait of non-violence. Thus, the court’s related legal

conclusion that the community was not sufficiently large to sustain reputation


                                    - 22 -
J-A20020-21



testimony was erroneous. Furthermore, although some of the witnesses at

times offered inadmissible personal opinions regarding Appellant’s character

or specific instances of him behaving nonviolently, they additionally

proffered evidence of Appellant’s reputation in the community of Appellant’s

extended family. Although this evidence concerned Appellant’s reputation in

a relatively small community, it easily exceeded the opinion of merely a few

individuals, and it did not consist solely of the personal observations and

experiences of the witnesses regarding Appellant’s character.

      This character evidence must “be regarded as evidence of substantive

fact just as any other evidence tending to establish innocence” and could have

been “considered by the jury in connection with all the evidence presented in

the case on the general issue of guilt or innocence.” Harris, 785 A.2d at

1000. Thus, the PCRA court’s conclusion—that the trial counsel’s failure to

present this otherwise-available reputation evidence at Appellant’s trial did

not prejudice him because that evidence would have been inadmissible on the

basis that it only concerned Appellant’s reputation among just a few

individuals—is both contrary to the record and legally erroneous.

      Nevertheless, the mere existence of admissible evidence of Appellant’s

reputation for non-violence not utilized by Attorney Spessard at trial does not

automatically entitle Appellant to a new trial. That is, trial counsel was not

per se ineffective for failing to call these character witnesses, and we agree

with the Commonwealth that Weiss does not hold to the contrary. However,




                                    - 23 -
J-A20020-21



we disagree with Commonwealth’s further argument that Weiss does not

support Appellant’s claim for relief in the specific circumstances of this case.

      The Commonwealth argues that Weiss is distinguishable because:
      The character witnesses in the instant case lack the
      overwhelmingly powerful nature of those in Weiss. In Weiss[,]
      the jury had to decide whether in the midst of a “bitter custody
      battle” a child’s mother or father caused injury to her genitals. It
      could have been the child’s father, in which case he was guilty. It
      could have been the child’s mother manipulating law enforcement
      and the courts in an attempt to win the custody battle. Thrust
      into this situation are the victim’s grandparents[,] who would
      testify positively of their son-in-law[,] the accused rapist, and
      negatively against their own flesh and blood. Weiss was a “who
      done it” not a “did it happen.” In the instant case[,] the facts are
      markedly different. There was no custody dispute. In fact, S.M.
      had not seen Appellant for a number of years prior to disclosing
      the rape, and Ms. Hetrick had been separated from him for over a
      year prior to disclosure. The character witnesses were not
      testifying contrary to as one would expect, as in Weiss. Rather
      they are proposed to testify as one would expect a family member
      to testify, that is in support of their loved one. Finally, none of
      these character witness[es] were offered … [to] impugn the
      reputation of S.M., Ms. Hetrick, S.M.’s mother, or Tytus Hartzell,
      like the witnesses in Weiss would have done.

Commonwealth’s Brief at 27-28.

      We are unconvinced by the Commonwealth’s argument.               First, the

Commonwealth’s attempt to draw a distinction between did-it-happen and

who-done-it cases is not the proper frame of analysis and, therefore,

ultimately irrelevant. In both Weiss and the instant matter, there were no

other eyewitnesses beyond the victim and the perpetrator. In both cases, the

conflicting testimony suggested that the allegation was either truthful or

manufactured. In neither case was there the slightest suggestion regarding



                                     - 24 -
J-A20020-21



the possibility of an unknown perpetrator—in both cases, the alleged

perpetrator was well known to the victim. Thus, in both cases, there was a

‘he said/she said’ credibility battle that was the essential matter for the jury

to resolve in reaching a verdict.

      While it is true that there were undisputed injuries to the victim’s vaginal

area in Weiss, that physical evidence tended to corroborate the victim’s

accusation.   Here, by contrast, there was no physical evidence tending to

corroborate the victim’s accusation.     The absence of similar corroborative

physical evidence in this case increases the potential impact of reputation

testimony. Additionally, in Weiss, the assault was immediately reported by

the victim, whereas the victim in this case did not report the assault until

several years after it happened.

      We agree with the Commonwealth that the reputation evidence

considered in Weiss was potentially more powerful in one respect, as it spoke

to the poor reputation of the victim and her mother in Weiss, whereas the at-

issue testimony here did not additionally impugn the character of the

Commonwealth’s witnesses.           However, we conclude that, considered

altogether, the circumstances in this case suggest that at least as much

prejudice resulted from trial counsel’s failure to call witnesses as had occurred

in Weiss, given the corroborative evidence of the victim in Weiss that was

simply absent here. Thus, to the extent that Weiss is factually distinguishable

from the case sub judice, the facts here suggest a greater potential impact of

reputation evidence, not less, contrary to the Commonwealth’s arguments.

                                      - 25 -
J-A20020-21



      Finally, we consider the Commonwealth’s reliance on Commonwealth

v. Van Horn, 797 A.2d 983 (Pa. Super. 2002). Van Horn was convicted of

numerous sexual offenses for the “assault of his daughter’s [minor] son over

a period of at least two years.”      Id. at 986.    In that case, as here, the

defendant argued that his trial counsel was ineffective for failing to call several

family members to attest to his character, and the only question that remained

was whether Van Horn was prejudiced by counsel’s failure to call those

witnesses at trial. The Van Horn Court ultimately determined that Van Horn

“failed to establish that the absence of his relatives’ testimony was so

prejudicial as to require a new trial.” Id. at 987–88. The Van Horn Court

reasoned as follows:
      With regard to the relatives’ desire to testify that [Van Horn] had
      a good relationship with the victim and that [Van Horn] did not
      sexually abuse any of them, we conclude that such does not
      constitute proper character testimony.          The relatives’ own
      experience with [Van Horn] and their perceived relationship
      between [Van Horn] and the victim is not testimony regarding
      [Van Horn]’s “general reputation in the community.” To the
      extent [Van Horn] alleges that his relatives would have testified
      concerning his “good character” in the community, we find this
      issue to be waived. Aside from stating that his relatives testified
      at the PCRA hearing regarding his character among the
      community, [Van Horn] has failed to develop the issue further.
      He fails to cite the location in the record where such testimony
      from the PCRA hearing may be found and has failed to indicate
      precisely what character evidence to which he is referring. The
      bald assertion that his relatives testified at the PCRA hearing to
      his character and reputation as expressed to them by the
      community is insufficient to permit meaningful review. Pa.R.A.P.
      2119.

      Moreover, assuming, arguendo, that [Van Horns]’s relatives
      testified at the PCRA hearing that they would have offered
      admissible character evidence at trial, we conclude that trial

                                      - 26 -
J-A20020-21


       counsel had a reasonable basis for not presenting the witnesses’
       testimony to establish [Van Horn]’s character. During the PCRA
       hearing, Attorney Minotti testified that he did not call character
       witnesses because he believed that they would be cross-examined
       concerning [Van Horn]’s prior convictions for burglary and
       statutory rape. We conclude that this was a reasonable trial
       strategy, and counsel was not ineffective on this basis.

Id. at 988 (citations omitted).

       First, the Van Horn Court found that Van Horn failed to present proper

reputation evidence at all, instead proffering testimony from his relatives

about his relationship to the victim based on the witnesses’ personal

observations alone. Unlike what occurred in Van Horn, Appellant proffered

admissible testimony regarding his reputation for non-violence at the PCRA

hearing.10 Second, to the extent the Van Horn considered proper reputation

testimony, it determined the reputation-evidence claim had been waived due

to Van Horn’s failure to develop it.

       Nevertheless, in the Van Horn Court’s alternative analysis, it

determined that Van Horn’s trial counsel had a reasonable basis to refuse to

offer reputation testimony at trial—Van Horn’s trial attorney testified that

offering those witnesses would have opened the door to revealing Van Horn’s

prior convictions for statutory rape and robbery.       Id.   However, here,

____________________________________________


10 To reiterate, Appellant’s witnesses offered both their personal opinions of
his character and proper reputation evidence. The witnesses’ personal
opinions about Appellant’s relevant character traits would not have been
admissible at Appellant’s trial and, therefore, do not factor into our analysis
of whether Appellant was prejudiced by the absence of such testimony. We
consider only the witnesses’ testimony that constituted proper reputation
evidence, as discussed above.


                                          - 27 -
J-A20020-21



Appellant did not have any prior convictions that might contradict his

reputation for non-violence.11 Moreover, Attorney Spessard never testified

that his refusal to present character witnesses was due to a fear of opening

the door for the Commonwealth to present unfavorable evidence; he merely

acknowledged that he was aware of that potential evidence.12 Consequently,
____________________________________________


11 The Commonwealth points to the fact that it had tried to introduce evidence
at trial of Appellant’s sexual aggression toward Ms. Hetrick, evidence that it
might have offered in rebuttal to Appellant’s reputation evidence. See
Commonwealth’s Brief at 29. Even assuming that such rebuttal evidence
would have been admitted to counter Appellant’s ostensible reputation for
non-violence, the prejudice stemming from evidence of such uncharged
criminal conduct toward another adult pales in comparison to the potential
prejudice of evidence of a prior criminal conviction for statutory sexual crimes
in a case involving Van Horn’s sexual assaults of a minor over several years.
Thus, Van Horn’s alternative analysis does not suggest, much less compel, a
determination that Appellant was not prejudiced here by the absence of
reputation evidence because of the potential for rebuttal, where the rebuttal
evidence in Van Horn was substantially more prejudicial to Van Horn than
the rebuttal evidence in this case would have been to Appellant.

12 Indeed, Attorney Spessard filed a successful motion in limine to exclude
that evidence, so there is no dispute that he was aware of it consistent with
his testimony. See N.T., 7/16/20, at 51-52. However, at the PCRA hearing,
he never testified that that was the reason for his failure to call character
witnesses. In fact, when this matter was addressed at the PCRA hearing, the
Commonwealth repeatedly denied that it was even trying to solicit such
testimony. See id. at 52-58. At no point was Attorney Spessard asked if the
potential rebuttal testimony affected his decision to not call character
witnesses, and the Commonwealth specifically acknowledged that he had
already “testified as to why he didn’t call character witnesses.” Id. at 57.
When asked by the court if the Commonwealth was trying to establish a
reasonable basis for Attorney Spessard’s failure to call character witnesses
based on the at-issue evidence, the Commonwealth responded that it was
only soliciting evidence to aid the court in addressing whether Appellant was
denied a fair trial, not as to whether counsel had a reasonable basis for his
actions. Id. (“I’m trying to bring out what type of evidence could have come
(Footnote Continued Next Page)


                                          - 28 -
J-A20020-21



we disagree with the Commonwealth that Van Horn supports the ruling of

the PCRA court.

       In sum, for the reasons stated above, we conclude that the PCRA court’s

determination, that Attorney Spessard’s failure to call the proposed character

witnesses did not deny Appellant a fair trial, was unsupported by the record

and legally unsound.        As was the case in Weiss, this case hinged on a

credibility contest between Appellant and S.M., and the circumstances of this

case are such that Appellant was prejudiced by the absence of reputation

evidence at least as much as the prejudice suffered by the petitioner in Weiss.

Accordingly, Appellant’s ineffectiveness claim is meritorious, and he is entitled

to a new trial on that basis.

       Next, Appellant asserts that Attorney Spessard was ineffective for failing

to effectively cross-examine the victim with her prior inconsistent statements.

Although we have already determined that Appellant is entitled to a new trial

pursuant to his first IAC claim, we will address his second IAC claim as a

matter of judicial economy.

       Appellant argues that,


____________________________________________


forward … that when you’re weighing whether or not that would have made a
difference, I think that ultimately, if this evidence would have come in, it would
have been detrimental to call character witnesses knowing this evidence was
out there.”). To the extent that the Commonwealth now contends that
Attorney Spessard possessed a reasonable basis to refuse to offer character
testimony based on the potential of rebuttal evidence from Ms. Hetrick, the
record simply does not support such a claim. Attorney Spessard never
asserted that as a basis for his failure to present reputation evidence.

                                          - 29 -
J-A20020-21


      in her earlier statement to the police, S.M. was very specific in
      recounting that, shortly before the assault, [Appellant] was
      massaging both her and her sister’s feet at the apartment. And
      immediately before the claimed assault, [Appellant] rubbed her
      buttocks. In contrast, when she testified at trial, S.M. did not
      state that shortly before the assault[, Appellant] was giving both
      her and her sister massages at the apartment. Moreover, at trial,
      S.M. failed to mention this prolonged period where [Appellant]
      massaged her buttocks immediately before raping her.

Appellant’s Brief at 53. Furthermore,
      trial counsel conceded that he was ineffective for failing to
      impeach S.M. with these “major” prior inconsistent statements.
      In trial counsel’s own words, “[p]articularly in a case like this
      where the credibility of a witness is the bulwark of the
      Commonwealth’s case, my failure to address this inconsistency
      was catastrophic….” Trial counsel elaborated that there was
      simply no legitimate reason for his failures; on the contrary, he
      had planned to impeach S.M. with these prior inconsistent
      statements but then, in heat of trial, the matter “slipped [his]
      mind.”

Id. at 55 (citing N.T., 7/16/20, at 33-35).

      Relying on Commonwealth v. Simmons, 662 A.2d 621 (Pa. 1996),

the PCRA court determined that,
      [i]n the present case, [Appellant] did not present evidence at the
      PCRA hearing indicating that the victim S.M. made the statements
      in the earlier police report and that she adopted the statements
      or that the report contained her verbatim statements. Thus, the
      deputy’s report was not admissible to impeach the victim. For this
      reason, the claim of ineffectiveness lacks arguable merit and
      [Appellant] was not prejudiced.

PCO1 at 21.    Additionally, the court determined that even had the victim

adopted the prior police report as her own statement, or had the report

presented the victim’s verbatim statements, “the dissimilarities or omissions”

between her testimony and the prior statements “were not substantial enough




                                    - 30 -
J-A20020-21



to cast doubt on [her] testimony to be admissible as prior inconsistent

statements.” Id. at 22.

     In Simmons, our Supreme Court recognized generally that “prior

inconsistent statements are admissible as substantive evidence and for

impeachment purposes[,]” and those used as “substantive evidence are

limited to statements: (1) that have been given under oath at a formal legal

proceeding; (2) that have been reduced to a writing and signed and adopted

by the witness; or, (3) that are a contemporaneous verbatim recording of the

witness’s statement.” Simmons, 662 A.2d at 637.
     As for impeachment based on prior inconsistent statements, it is
     axiomatic that when attempting to discredit a witness’ testimony
     by means of a prior inconsistent statement, the statement must
     have been made or adopted by the witness whose credibility is
     being impeached. A written report which is only a summary of
     the words of the victim and not verbatim notes from the victim
     cannot be used to impeach the witness on cross-examination since
     it would be unfair to allow a witness to be impeached on a police
     officer’s interpretation of what was said rather than the witness’
     verbatim words.

Id. at 638 (cleaned up).

     In Appellant’s brief, although he appears to directly address the PCRA

court’s second basis for denying this IAC claim, his arguments are completely

unresponsive to the PCRA court’s primary reason for denying relief: that

Appellant failed to demonstrate that Attorney Spessard could have used the

police report containing S.M.’s allegedly inconsistent prior statement for

impeachment purposes under Simmons, where the report was not shown to

be a verbatim record of S.M.’s statements or otherwise adopted by S.M. as



                                   - 31 -
J-A20020-21



her own statement. Consequently, we conclude that Appellant’s second claim

is waived due to his failure to adequately develop it for our review.

      Order reversed.      Case remanded for a new trial.           Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2022




                                    - 32 -